Citation Nr: 0518247	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to July 19, 1995 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to July 19, 1995 
for a total rating on the basis of individual unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
October 1971 to March 1973.  This case comes before the Board 
of Veterans' Appeals (Board) from an August 2001 RO decision 
which granted service connection for PTSD and a TDIU rating, 
effective November 6, 1996.  A subsequent RO decision dated 
in March 2003 granted an earlier effective date of July 19, 
1995 for the grant of service connection for PTSD and a TDIU 
rating.  The veteran appealed for an earlier effective date 
for these awards.  In October 2003, the RO denied the claims.  

In December 2004, the veteran testified at a videoconference 
hearing before the undersigned member of the Board.


FINDINGS OF FACT

1.  On July 19, 1995, the RO received the veteran's 
application to reopen his claim for service connection for 
PTSD, and the RO subsequently granted service connection for 
PTSD effective from July 19, 1995.

2.  In August 2001, the RO granted a TDIU rating which was 
subsequently made effective from July 19, 1995.  Prior to 
July 19, 1995, service connection was in effect only for 
disability of the little finger of the right hand which had 
been rated at noncompensable for many years.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 19, 
1995, for the award of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).
  
2.  The criteria for an effective date prior to July 19, 
1995, for the award of a TDIU rating, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran a VCAA notice letter in August 2003 
that informed him of the type of information and evidence 
necessary to substantiate his claims.  In addition, by virtue 
of the rating decision on appeal and the statement of the 
case (SOC), he was provided with specific information as to 
why these particular claims were being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from August 2003 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from August 2003 contained a specific 
request that the veteran provide additional evidence in 
support of his claims.  He was asked to tell VA about any 
other records that might exist to support his claims, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of an SOC dated in December 2003.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.   See, e.g., 38 C.F.R. § 20.1102 (2004) and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations, in light of the issues before the 
Board at this time, would serve no purpose as the critical 
questions concern whether PTSD was present and whether the 
veteran was unable to work due to service-connected 
disabilities prior to July 19, 1995.  Service, VA, and 
private medical records have been associated with the claims 
file, and there do not appear to be any outstanding medical 
records that are relevant to this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Earlier effective date for service connection for PTSD

The law provides that the effective date for service 
connection is the day following separation from active duty, 
or the day entitlement arose, if the claim is filed within 
the year after active duty.  When the claim is filed more 
than a year after active duty, the effective date for service 
connection will be the date of VA receipt of the claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2).  The effective 
date for a grant of service connection on the basis of the 
receipt of new and material evidence following a final prior 
disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet.App. 
377 (1999).  Treatment records by themselves do not 
constitute informal claims for service connection.  38 C.F.R. 
§ 3.157; Sears v. Principi, 16 Vet.App. 244 (2002).  While 
the VA should broadly interpret submissions from a veteran, 
it is not required to conjure up claims not specifically 
raised.  Brannon v. West, 12 Vet.App. 32 (1998).     

The Board notes that on September 12, 1994, the RO denied the 
veteran's claim for service-connected for an acquired 
psychiatric disability, to include PTSD.  The veteran did not 
appeal this decision, and thus it became final.  On July 19, 
1995, he submitted an application to reopen his claim for 
service connection for PTSD.  As indicated above, the 
effective date for a grant of service connection on the basis 
of the receipt of new and material evidence following a final 
prior disallowance is the date of receipt of the application 
to reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  Here, the 
RO found that new and material evidence had been submitted, 
and service connection was subsequently granted effective 
July 19, 1995, the date of receipt of the application to 
reopen.  

The Board finds that there is no basis for the grant of an 
earlier effective date for service connection for PTSD, as 
the evidence does not show that entitlement to service 
connection for PTSD arose prior to July 19, 1995.  In this 
regard, it is not shown that the veteran even had a diagnosis 
of PTSD prior to July 19, 1995.  Moreover, even if such were 
the case, entitlement to an earlier effective date would 
still not be warranted, as the date of receipt of the 
application to reopen would still be the later date.  

At his December 2004 hearing before the Board, the veteran 
asserted that he should be given an earlier effective date 
because the events which led to his PTSD and TDIU all arose 
out of a car accident he was involved in during his military 
service in 1972.  He asserted that he was diagnosed with PTSD 
in 1972 when he was in the military and had filed a claim for 
psychiatric disability immediately upon his discharge from 
service.  Despite such contentions, the Board finds that the 
law applicable to effective dates for reopened claims 
requires that service connection for the veteran's PTSD be 
made effective no earlier than the date of receipt of the 
application to reopen, which in this case is July 19, 1995.     

For the above reasons, an effective date earlier than July 
19, 1995, for service connection for PTSD, is not permitted.  
The law, not the evidence, is determinative of the outcome of 
this issue, and as a matter of law, there is no entitlement 
to an earlier effective date for service connection for PTSD.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).

III.  Earlier effective date for TDIU rating

The veteran maintains that service-connected disabilities 
have prevented him from working for many years, and thus he 
should be entitled to an effective date earlier than July 19, 
1995 for his TDIU rating.

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 
38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 
(1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 
12-98.

For entitlement to an earlier effective date for his TDIU 
rating to be warranted, it must be shown that the veteran met 
the requirements for a TDIU rating prior to July 19, 1995.

A total disability rating based on individual unemployability 
(i.e., a TDIU rating) may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

In the instant case, the evidence establishes that the 
requirements for a TDIU rating were not met prior to July 19, 
1995.  Prior to this date, the veteran's only service-
connected disability was residuals of a right hand injury.  
Such disability was rated as noncompensable, and thus the 
veteran was not in receipt of a 60 percent rating or higher 
for a single service-connected disability prior to July 19, 
1995.  As indicated above, service connection for PTSD is not 
warranted prior to July 19, 1995; however, it is readily 
apparent that the PTSD is the only disability affecting the 
veteran's employability..

Under these circumstances, the veteran's TDIU rating may not 
be made effective prior to July 19, 1995.  The requirements 
for a TDIU rating are not met prior to this time.  The 
preponderance of the evidence is against the claim for an 
effective date earlier than July 19, 1995 for a TDIU rating.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to July 19, 1995, for 
the award of service connection for PTSD, is denied.

Entitlement to an effective date prior to July 19, 1995, for 
the award of a TDIU rating, is denied.

	

                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


